Citation Nr: 0431921	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from September 1949 to January 
1953.  This case originally comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  The veteran testified before a member of the 
Board sitting in Washington, D.C. in September 2004.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran testified at his September 2004 personal hearing 
that he had been treated for residuals of frozen feet at the 
Martinsburg, West Virginia VA Medical Center in 1976 and at 
the Clarksburg, West Virginia VA Medical Center beginning in 
approximately 1999 or 2000.  Additionally, he testified that 
he was evaluated for employment purposes, which included 
examination of his feet, by Dr. Charles Lively in Weston, 
West Virginia and that he had gone to the Midburg Clinic in 
Clarksburg.  Finally, the Board notes that the veteran's wife 
testified at the hearing that she had copies of some of the 
veteran's annual employment examination reports.  
Unfortunately, those records are not currently on file.

The Board notes that, when VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Consequently, additional development is needed on the issue 
on appeal prior to Board adjudication.



Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for 
residuals of frozen feet, to include as much 
information as possible on the VA treatment 
noted above and his examinations by Dr. 
Lively and at the Midburg Clinic.  After 
securing the necessary authorization, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran of this 
and request him to provide copies of the 
outstanding medical records.

3.  The RO should also request that the 
veteran and his wife submit to VA copies 
of any of the veteran's medical reports 
in their possession that were obtained 
for employment purposes.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the nature and etiology of any 
current foot disorder, to include 
residuals of frozen feet.  The VA claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  All indicated tests and 
studies, including any pertinent 
consultations, should be accomplished; 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner must 
provide an opinion, in light of the 
examination findings and the other 
evidence on file, whether any current 
foot disorder found is the result of a 
cold injury incurred during the veteran's 
military service in approximately 1952 
while serving in Korea.  The rationale 
for all opinions expressed should be 
provided.  The report prepared should be 
typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the above has been completed, the 
RO should readjudicate the veteran's claim 
for service connection for residuals of 
frozen feet, taking into consideration any 
and all evidence that has been added to the 
record since its last adjudicative action.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative should then be 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.




FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 72 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (2004).  
No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


